Exhibit 10.16
Execution Copy
EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of the 28th day of March, 2006 (the “Effective Date”),
and amended and restated as of the 17th day of December, 2008, by and between
Loral Space & Communications Inc., a Delaware corporation (the “Company”),
Michael B. Targoff (the “Executive”) and those subsidiaries of the Company
signatory hereto solely for purposes of Section 14(m) hereof.
     WHEREAS, the Company had initially entered into an employment agreement
with the Executive, effective March 28, 2006 (the “2006 Agreement”); and
     WHEREAS, certain amendments to the 2006 Agreement are required under
Internal Revenue Code (“Code”) § 409A and permitted under Section 13(n) of the
2006 Agreement; and
     WHEREAS, the Company and the Executive wish to make those changes required
by Code § 409A and to preserve, to the maximum lawful extent, all the economic
benefits to the Executive intended by the 2006 Agreement; and
     WHEREAS, this Agreement shall supersede the 2006 Agreement.
     WHEREAS, the Company desires to be assured that all proprietary and
confidential information of the Company will be preserved for the exclusive
benefit of the Company.
     NOW, THEREFORE, in consideration of the Executive’s continued employment
and the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:
     Section 1. Employment and Position. The Company hereby employs the
Executive as its Chief Executive Officer and Vice Chairman of the Board of
Directors (the “Board”), and the Executive hereby accepts such employment under
and subject to the terms and conditions hereinafter set forth.
     Section 2. Term. The term of employment under this Agreement shall begin as
of March 1, 2006, and, unless sooner terminated as provided in Section 6, shall
conclude on December 31, 2010 (the “Term”).
     Section 3. Duties. The Executive shall perform services in a managerial
capacity in a manner consistent with the Executive’s position as Chief Executive
Officer and Vice Chairman of the Board, subject to the general supervision of
the Board. The Executive shall have all of the duties, responsibilities and
authority commensurate with his position. The Executive hereby agrees to devote
substantially all his business time to performance of such duties and to the
promotion and forwarding of the business and

 



--------------------------------------------------------------------------------



 



affairs of the Company for the Term; provided, however, that Executive shall be
permitted to engage, or continue participation, in (a) charitable, civic,
educational, professional, community or industry affairs, (b) managing the
Executive’s and his family’s personal investments, (c) corporate directorships
and other business activities described in Schedule I attached hereto with
regard to public companies, and as heretofore disclosed to the Board with regard
to private companies, including any replacements for any such private companies
heretofore disclosed to the Board that does not materially change the time
commitment or violate Section 10 hereof and (d) such other activities as may
hereafter be specifically approved in writing, which in each case and in the
aggregate do not materially interfere with the performance of his obligations
hereunder; provided, further, however, that Executive may not engage in any such
activities that would result in the Executive being in Competition (as defined
in Section 10(d) below).
     Section 4. Compensation.
     (a) Salary. In consideration of the services rendered by the Executive
under this Agreement, the Company shall pay the Executive a base salary (the
“Base Salary”) at the rate of $950,000 per calendar year. The Base Salary shall
be paid in such installments and at such times as the Company pays its salaried
executives and shall be subject to all necessary withholding taxes, FICA
contributions and similar deductions. The Board shall review annually the Base
Salary payable to Executive hereunder and may, in its sole discretion, increase
but not decrease, the Executive’s salary rate. Any such increased salary shall
be and become the “Base Salary” for purposes of this Agreement.
     (b) Annual Bonus. The Company shall maintain an annual Management Incentive
Bonus program (“MIB Program”) for certain executives, and Executive shall be a
participant in the MIB Program and shall be entitled to an annual bonus to the
extent payable under such program (“Annual Bonus”). The Executive’s target
annual bonus opportunity under the MIB Program shall be not less than 125% of
the Executive’s Base Salary (the “Target Annual Bonus”). With respect to the
Annual Bonus for the 2006 fiscal year or any subsequent fiscal year, the Board
shall, in its discretion, establish the terms and conditions of the MIB Program
and may amend the MIB Program (other than by reducing the Target Annual Bonus
percentage set forth above) accordingly. The Annual Bonus shall be paid on or
before March 15 of the year following the year to which the Annual Bonus
relates.
     (c) Equity Grants. In connection with Executive’s service as Vice Chairman
of the Board commencing on November 21, 2005, the Company, pursuant to an Option
Agreement dated December 21, 2005 (the “Initial Option Agreement”), on
December 21, 2005, granted to Executive (the “Initial Option Grant”) an option
to purchase 106,952 shares of its common stock at an exercise prices of $28.441
per share under the Company’s 2005 Stock Incentive Plan (the “Stock Option
Plan”). The Board has amended and restated the Stock Option Plan to increase the
number of shares of the Company’s common stock, par value per share $0.01 (the
“Common Stock”), available

2



--------------------------------------------------------------------------------



 



for grant thereunder to a number adequate to cover the Option (as defined below)
and will, prior to the submission of the amended and restated Stock Option Plan
to stockholders for approval, further amend and restate the Plan to provide for
an additional number or shares adequate to cover the 2008 Equity Award (as
defined below), based on the Company’s best estimate at the time of amendment
and restatement of the number of shares necessary for the 2008 Equity Award, and
shall reserve adequate shares, subject to such best estimate, under the Stock
Option Plan for such awards and the Company agrees to submit the Stock Option
Plan as amended to the Company’s stockholders at the next annual meeting of
stockholders and seek stockholder approval (the “Approvals”). In addition to the
Initial Option Grant, in connection with the execution of this Agreement, the
Company grants to the Executive an option to purchase 825,000 shares of common
stock of the Company, with a per-share exercise price equal to the fair market
value of one share of the Company’s common stock at the date of grant (the
“Option”), such grant to be subject to obtaining the Approvals. To the extent
the Approvals are not obtained, the Option shall be void. The Option shall have
such other terms and conditions as set forth in the Option Agreement attached
hereto as Exhibit A (the “Second Option Agreement” and, together with the
Initial Option Agreement, the “Option Agreements”). The Option is intended to
count as an option award for both 2006 and 2007, in lieu of any regular annual
option award that the Executive would otherwise be entitled to in 2006 and 2007,
and has been structured as such with one-half of the Option vesting over three
years commencing on the date of Grant and one-half of the Option vesting over
three years commencing on the first anniversary of the date of grant. In
addition, if the Executive has earned a Target Annual Bonus for both 2006 and
2007, the Company shall grant to the Executive in 2008 an additional option to
purchase shares of common stock of the Company, or other equity award under the
Stock Option Plan, in either case having a comparable economic value equal to
one-half (1/2) of the value of the Option (based on a Black-Scholes valuation of
such Option) (the “2008 Equity Award”) and, to the extent the 2008 Equity Award
is a stock option, with terms similar to the Second Option Agreement; provided,
however, that the 2008 Equity Award shall, whether an Option or other equity
award, vest in four annual installments with twenty-five percent (25%) of the
award vesting on the date of grant, an additional twenty-five percent (25%) of
the award vesting on the first anniversary of the date of grant, an additional
twenty-five percent (25%) of the award vesting on the second anniversary of the
date of grant and the remaining twenty-five percent (25%) of the award vesting
on the third anniversary of the date of grant (consistent with the provisions of
the Second Option Agreement (and Section 7(h) hereof) relating to termination of
employment and accelerated vesting and exercise periods); and further provided,
however, that the 2008 Equity Award shall not be made subject to stockholder
approval. The grant of the 2008 Equity Award shall also be subject to obtaining
the Approvals. The Executive shall be eligible for participation in the Stock
Option Plan during the Term to the same extent as other senior executives of the
Company, taking into account that the Option is intended to count as the regular
option award for both 2006 and 2007 and the 2008 Equity Award is intended to
count as an the regular equity award for 2008. The Company may make such other
discretionary equity awards to the Executive as it deems appropriate.
Notwithstanding anything herein to the contrary, (i) the Option shall not become
exercisable prior to the date the Company

3



--------------------------------------------------------------------------------



 



obtains the Approvals and the 2008 Equity Award shall not become exercisable
prior to the Approvals.
     Section 5. Benefits. In addition to the compensation detailed in Section 4
of this Agreement, the Executive shall be entitled to the following additional
benefits:
     (a) Paid Vacation. The Executive shall be entitled to 20 days paid vacation
per calendar year in accordance with the Company’s vacation policy in effect
from time to time, such vacation shall extend for such periods and shall be
taken at such intervals as shall be appropriate and consistent with the proper
performance of the Executive’s duties hereunder.
     (b) Welfare Plans. During the Term, the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, programs, practices and
policies provided generally by the Company to similarly situated executives of
the Company (including, without limitation, any medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs that may be provided by the Company
from time to time). Such benefits shall be paid to the Executive in accordance
with the written terms of the applicable plan, policy or program. Such plans,
programs, practices and policies are subject to change from time to time by the
Company.
     (c) Other Benefit Plans. During the Term, the Executive shall be entitled
to participate in all equity, savings, retirement and pension plans (including
the Company’s Supplemental Executive Retirement Plan (“SERP”)), programs,
practices and policies applicable generally to similarly situated executives of
the Company as determined by the Board from time to time. Such benefits shall be
paid to the Executive in accordance with the written terms of such other benefit
plans, programs, practices and policies. Such plans, programs, practices and
policies are subject to change from time to time by the Company.
     (d) Perquisites and Other Benefits. During the Term, the Executive shall be
entitled to such additional perquisites and fringe benefits appertaining to his
position in accordance with any practice established by the Board. During the
Term, Executive shall be entitled to receive all benefits under any individual
welfare benefit arrangements (including life insurance coverage) or other
benefit arrangements currently in effect for other senior executives of the
Company in a manner consistent with past practice, and such arrangements are
listed on Schedule I attached hereto. Such perquisites and fringe benefits shall
be paid to the Executive in accordance with the written terms of the applicable
arrangement.
     (e) Reimbursement of Expenses. Subject to the terms set forth in Section 11
below, including, but not limited to, Section 11(e), the Company shall reimburse
the Executive for all reasonable expenses actually incurred by the Executive
directly in

4



--------------------------------------------------------------------------------



 



connection with the business affairs of the Company and the performance of his
duties hereunder, upon presentation of proper receipts or other proof of
expenditure and subject to such reasonable guidelines or limitations provided by
the Company from time to time. The Executive shall comply with such reasonable
limitations and reporting requirements with respect to such expenses as the
Board may establish from time to time.
     (f) Indemnification. In addition to the terms of any officers’ liability
insurance carried by the Company, the Executive (and his heirs, executors and
administrators) shall be indemnified by the Company and its successors and
assigns pursuant to a separate Indemnification Agreement attached hereto as
Exhibit B, which has heretofore been executed. The Executive shall be an insured
person under or otherwise covered by directors and officers liability insurance
in an amount consistent with past practice. The obligations of the Company
pursuant to this Section shall survive the expiration of the Term or Executive’s
voluntary or involuntary termination or resignation for Good Reason.
     Section 6. Termination of Employment. The Executive’s employment may end
earlier than the end of the Term as follows:
     (a) Death. The employment of the Executive shall automatically terminate
upon the death of the Executive.
     (b) Disability. In the event of any physical or mental disability of the
Executive rendering the Executive substantially unable to perform his duties
hereunder for a period of at least one hundred eighty (180) days out of any
three hundred sixty-five (365)-day period and the further determination that the
disability is permanent with regard to the Executive’s ability to return to work
in his full capacity, the Executive’s employment shall be terminated on account
of the Executive’s disability upon written notice from the Company; provided,
however, that upon the occurrence of the Executive’s incapacity due to physical
or mental disability that, based on the facts and circumstances, would indicate
that a separation from service has occurred within the meaning of Treasury
Regulation Section 1.409A-1(h), the Executive’s employment shall be terminated
immediately on account of disability pursuant to this Section 6(b) without any
further action on the part of the Executive or the Company. In the event of any
dispute as to the Executive’s disability, the determination binding on both
parties shall be made by a physician or physicians mutually agreed upon in good
faith by the Board and the Executive or his representative.
     (c) By the Company For Cause. The employment of the Executive may be
terminated by the Company for Cause (as defined below) at any time effective
upon written notice to the Executive; provided, however, that if such
termination is based upon any event set forth in clause (ii), (iii), (iv), or
(v) below, Executive shall be given not less than ten (10) days prior written
notice by the Board of the intention to terminate him for Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and

5



--------------------------------------------------------------------------------



 



Executive shall have ten (10) days after the date that such written notice has
been given to Executive in which to address the full Board and present arguments
on his own behalf, with or without legal representation at the Executive’s
election, regarding any such alleged act or failure to act. If a majority of the
members of the full Board make a determination that Cause exists, the
termination shall be effective on the date immediately following the expiration
of the ten (10) day notice period. Otherwise, Cause shall not be determined to
exist. For purposes hereof, the term “Cause” shall mean that one or more of the
following has occurred:
     (i) the Executive shall have been after the Effective Date convicted of, or
shall have pleaded guilty or nolo contendere to, any felony;
     (ii) the Executive shall have materially breached any provision of
Section 10 hereof;
     (iii) the Executive shall have committed any fraud, embezzlement,
misappropriation of funds, or breach of fiduciary duty against the Company, in
each case of a material nature;
     (iv) the Executive shall have engaged in any willful misconduct with regard
to the Company resulting in or reasonably likely to result in a material loss to
the Company or substantial damage to its reputation; or
     (v) the Executive shall have willfully breached in any material respect any
material provision of the Company’s Code of Conduct, which breach would
generally result in the termination of a senior executive of the Company and, to
the extent any such breach is curable, the Executive shall have failed to cure
such breach within ten (10) days after written notice of the alleged breach is
provided to the Executive.
     (d) By the Company without Cause. The Company may terminate the Executive’s
employment at any time without Cause effective upon written notice to the
Executive.
     (e) By the Executive Voluntarily. The Executive may terminate his
employment at any time effective upon at least thirty (30) days prior written
notice to the Company.
     (f) By the Executive for Good Reason. The Executive may terminate his
employment for Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, within sixty (60) days of the occurrence of such event. During such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and, if not cured within such period, Executive’s termination will be effective
upon the expiration of such cure period. For this purpose, unless agreed to by
the Executive, the term “Good Reason” shall mean:

6



--------------------------------------------------------------------------------



 



     (i) the assignment to the Executive of any duties inconsistent in any
substantial respect with the Executive’s position, authority or responsibilities
or any duties which are illegal or unethical;
     (ii) any reduction or diminution in the Executive’s then titles or
positions (including removal or failure to be re-elected to the Board or as Vice
Chairman), or a material reduction or diminution in the Executive’s then
authorities, duties or responsibilities or reporting requirements with the
Company; provided, however, that the sale of all or substantially all of the
assets or stock of Loral Holdings Corporation or Space Systems/Loral, Inc.
(each, a “Subsidiary”) shall not, by itself, constitute Good Reason;
     (iii) a reduction in Base Salary, the Target Annual Bonus or any of the
benefits described in Section 5 of this Agreement to the extent not permitted
under Section 5;
     (iv) the relocation by the Company of the Executive’s primary place of
employment with the Company to a location outside of New York County, New York;
     (v) other material breach of this Agreement by the Company;
     (vi) the failure of the Company to obtain the assumption in writing
delivered to the Executive of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company; or
     (vii) the failure of the Company to grant the 2008 Equity Award, unless
such failure is due to the failure to obtain the Approvals.
     Section 7. Death and Employment Termination Payments and Benefits.
     (a) Voluntary Termination, Termination For Cause. Upon any termination of
employment during the Term either (i) by the Executive without Good Reason under
Section 6(e), or (ii) by the Company for Cause as provided in Section 6(c), all
payments, Base Salary and other benefits hereunder shall cease at the effective
date of termination. Notwithstanding the foregoing, the Executive shall be
entitled to receive from the Company (i) Base Salary earned or accrued through
the date the Executive’s employment is terminated payable in accordance with the
Company’s general payroll policies, (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable business
expenses incurred by the Executive through the date the Executive’s employment
is terminated in accordance with the Company’s reimbursement policies as
provided above, (iii) all other payments and benefits to which the Executive may
be entitled under the terms (including time, form and manner of payment) of any
applicable compensation arrangement or benefit plan or program of the Company,
including any earned and accrued, but unused vacation pay and benefits under and
in accordance with the terms and provisions of the SERP, but excluding any

7



--------------------------------------------------------------------------------



 



entitlement to severance under any Company severance policy generally applicable
to the Company’s salaried employees, and (iv) excluding any accrued and unpaid
Annual Bonus for the immediately preceding year (collectively, the “Accrued
Benefits”).
     (b) Death. In the event of the Executive’s death during the Term, the
Company shall have no further obligations to the Executive or his beneficiaries
other than to pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate (i) all Accrued
Benefits paid in the time, form and manner set forth in Section 7(a), plus
(ii) any Base Salary through the end of the calendar month in which the
Executive’s death occurred, payable in accordance with the Company’s general
payroll policies, plus (iii) any accrued and unpaid Annual Bonus for the
immediately preceding year payable at the time the Company pays its executives
such bonus in accordance with its general payroll policies but in no event later
than March 15th of the year following the year to which such bonus relates, and
(iv) an amount equal to that portion of the Annual Bonus, which but for the
Executive’s death would have been earned by the Executive during the year of his
death, pro-rated based on a formula, the denominator of which shall be 365 and
the numerator of which shall be the number of days during the year of his death
during which the Executive was employed by the Company on an active status,
payable at the times the Company pays its executives such bonus in accordance
with its general payroll policies but in no event later than March 15th of the
year following the year to which such bonus relates (the Accrued Benefits and
the payment of the amounts set forth in clauses (iii) and (iv) of this Section
7(b) are collectively referred to as the “Enhanced Accrued Benefits”). In
addition, any unvested stock options under the Stock Option Plan and any
deferred compensation under the Initial Option Agreement that would have become
vested on the next date of vesting applicable thereto shall become vested and
shall remain exercisable or be paid as provided under the terms of the
applicable plan or agreement as to a portion thereof based on a formula, the
denominator of which shall be 365 and the numerator of which shall be the number
of days during the year of his death during which the Executive was employed by
the Company on an active status. The Executive’s medical, prescription and
dental coverage shall continue for the benefit of the Executive’s family through
the end of the Term upon the same terms and conditions applicable generally to
active employees and their families; provided, however, that the Company portion
of the monthly insurance premiums provided pursuant to the immediately preceding
sentence shall be taxable income to the Executive in the year in which such
coverage is provided.
     (c) Termination without Cause or for Good Reason. In the event that the
Executive’s employment is terminated during the Term by the Company without
Cause or by the Executive for Good Reason, the Executive shall be entitled to
receive as his exclusive right and remedy in respect of such termination,
(i) all Enhanced Accrued Benefits (except that for purposes of this
Section 7(c), the term “death” in Section 7(b)(iv) above shall be replaced with
the term “termination”), paid in accordance with the time, form and manner of
payment set forth in Section 7(b), and (ii) a lump sum severance payment equal
to two (2) times the sum of (A) the Executive’s Base Salary in effect on the
date of termination and (B) the Annual Bonus for the immediately preceding

8



--------------------------------------------------------------------------------



 



year (or Target Annual Bonus if termination occurs during the first year of the
Term or before the Annual Bonus for the prior fiscal year is declared)
(“Severance Payments”). In addition, all unvested stock options, other equity
grants and all deferred compensation under the Initial Option Agreement shall
become fully vested and shall remain exercisable or be paid as provided under
the terms of the applicable plan or agreement. Following the termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, the Company shall provide medical, dental and life insurance coverage,
upon the same terms and conditions applicable generally to similarly situated
executives who remain employed with the Company, for a period of eighteen
(18) months; provided, however, that for each of the eighteen (18) months
following such termination the Executive shall be responsible for payment of the
regular employee portion of the monthly insurance premiums for such insurance,
applicable to similarly situated executives who remain employed with the
Company, and the Company shall be responsible for payment of the regular Company
portion of the monthly insurance premiums for such insurance, applicable to
similarly situated executives who remain employed with the Company (the “Welfare
Severance Benefits”); and further provided, however, that such obligation shall
expire if the Executive commences new employment prior to the expiration of such
eighteen (18)-month period and becomes covered by substantially similar
benefits. Notwithstanding anything herein to the contrary, the Company portion
of the monthly insurance premiums provided pursuant to the immediately preceding
sentence shall be taxable income to the Executive in the year in which such
coverage is provided. In all instances, subject to the terms set forth in
Section 7(f) and Section 11 below, including, but not limited to, Section 11(d),
the Severance Payments shall be paid to the Executive in the form of a single
lump sum payment sixty (60) days after the Executive’s termination. For the
avoidance of doubt, in the event that all or substantially all of the assets or
stock of a Subsidiary are acquired by a person or entity (the “Acquirer”) and
the Executive is offered employment, as the principal executive officer of such
Subsidiary consistent with the terms of this Agreement, by the Acquirer or any
affiliate of the Acquirer that directly or indirectly owns such Acquirer, or any
successor to the Acquirer or any such affiliate and the Executive accepts such
offer and such Acquirer, affiliate or successor, as applicable, assumes this
Agreement, the Executive shall not be treated as having a termination of
employment without Cause or for Good Reason; provided, however, that the
Executive shall have no obligation to accept any such offer of employment.
Notwithstanding anything herein to the contrary, to the extent that the
Executive willfully commits a material breach of any provision of Section 10
hereof (a “Material Breach”), the Company shall be relieved of its obligation to
provide the Welfare Severance Benefits after such Material Breach and the
Executive shall be obligated to pay to the Company, as partial damages related
to the Severance Payments, for such Material Breach an amount equal to X
multiplied by Y, where X is a fraction, the denominator of which is 365 and the
numerator of which is the number of days remaining in the 365 days immediately
following the Executive’s termination of employment by the Company without Cause
or by the Executive for Good Reason after any such Material Breach, and Y is the
amount of Severance Payments (the “Severance Mitigation”). For example, if the
Executive commits a Material Breach on the 182nd day following his termination
of

9



--------------------------------------------------------------------------------



 



employment by the Company without Cause or by the Executive for Good Reason and
the Executive received $2,000,000 in Severance Payments, the Executive would be
obligated to pay $1,000,000 to the Company. Payment of the Severance Mitigation
shall not limit the remedies of the Company and its affiliates under Section 10
or any other remedies that may be available to them, if a court of competent
jurisdiction or arbitrator, as applicable, determines that the Executive has
breached any of the provisions of this Section 10.
     (d) Termination due to Disability. In the event that the Executive’s
employment is terminated during the Term due to the disability of the Executive
under this Agreement, the Company shall have no further obligation to the
Executive other than to pay the Executive (in addition to any disability
insurance payments to which the Executive is entitled pursuant to Section 5
above) all Enhanced Accrued Benefits (except that for purposes of this
Section 7(d), the term “death” in Section 7(b)(iv) above shall be replaced with
the term “disability”), paid in accordance with the time, form and manner of
payment set forth in Section 7(b). In addition, any unvested stock options under
the Stock Option Plan and any deferred compensation under the Initial Option
Agreement that would have become vested on the next date of vesting applicable
thereto shall become vested and shall remain exercisable or be paid as provided
under the terms of the applicable plan or agreement, as to a portion thereof
based on a formula, the denominator of which shall be 365 and the numerator of
which shall be the number of days during the year of his disability during which
the Executive was employed by the Company on an active status.
     (e) No Other Benefits. Except as specifically provided in this Section 7 or
Section 8, the Executive shall not be entitled to any other compensation,
severance or other benefits from the Company or any of its subsidiaries or
affiliates upon the termination of this Agreement or the Executive’s employment
for any reason whatsoever. Payment by the Company of all Accrued Benefits,
Enhanced Accrued Benefits and Severance Payments (if applicable) and
contributions to the cost of the Executive’s confirmed participation in the
Company’s group medical, dental and life insurance plans that may be due to the
Executive under the applicable termination provision of this Section 7 shall
constitute the entire obligation of the Company to the Executive.
Notwithstanding anything contained in this Agreement to the contrary, the
Executive (or his beneficiary or estate) shall be entitled, under all
circumstances, to (i) payment of all amounts under and in accordance with the
terms and provisions of the SERP and other retirement plans, including, without
limitation, whether or not the Executive is employed by the Company, (ii) rights
of indemnification that the Executive has been granted or at law, or
(iii) continued coverage under the Company’s director and officer liability
insurance policy at the same level as other officers and directors while
potential liability exists.
     (f) Condition. The Company will not be required to make the payment and
provide the benefits stated in Section 7(c) and Section 8, unless the Executive
executes and delivers to the Company, a waiver and release agreement in the form
attached hereto as Exhibit C with all periods of revocation expired within sixty
(60) days of termination.

10



--------------------------------------------------------------------------------



 



     (g) Resignation from Company Offices. In the event of the Executive’s
termination of employment for any reason, the Executive shall resign and shall
be deemed to have resigned immediately from the Board (if the Executive is then
a member of the Board) and any and all other directorships, offices and
positions with, on behalf of, or relating to the Company or any of its
subsidiaries, effective as of the date of the Executive’s termination of
employment with the Company.
     (h) Expiration of Term. Upon the expiration of the Term, the Executive
shall be entitled to the Annual Bonus earned in accordance with the terms of the
MIB Program for the last fiscal year of the Term, payable in accordance with the
Company’s general payroll policies, but in no event later than March 15th of the
year following the year to which such bonus relates, despite the fact that the
Executive may not be employed with the Company when such bonuses are paid. To
the extent that the Executive’s employment with the Company terminates for any
reason at or following the expiration of the Term, the Executive shall also be
entitled to any Accrued Benefits. In addition, if, at or after the expiration of
the Term Executive’s employment with the Company ceases for any reason without
the parties having entered into a new employment contract or an extension of
this Agreement (notwithstanding who declined such future arrangement), the
Executive shall be entitled to the continued vesting of the outstanding and
unvested portion of the 2008 Equity Award (the “Outstanding and Unvested Award”)
for an additional one-year period following the expiration of such employment,
and the Outstanding Unvested Award shall expire on the later of the end of such
one-year period or as provided under the terms of the applicable award agreement
(but not beyond the original last exercise date of the grant); provided that if
the 2008 Equity Award or any such other equity award consists of restricted
stock, such additional vesting shall occur on the date such restricted stock
would be treated as taxable income to the Executive.
     Section 8. 280G Gross-Up.
     (a) In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, or any arrangement or agreement
with any person whose actions result in a change of ownership or effective
control covered by Code Section 280G(b)(2) (a “280G Change in Control”) or any
person affiliated with the Company or such person) as a result of a 280G Change
in Control (collectively the “Company Payments”), and such Company Payments will
be subject to the tax (the “Excise Tax”) imposed by Code Section 4999 (and any
similar tax that may hereafter be imposed by any taxing authority), subject to
Section 8(d) and Section 11 below the Company shall pay to the Executive at the
time specified below (i) an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Executive, after deduction of any Excise Tax on
the Company Payments and any U.S. federal, state, and for local income or
payroll tax upon the Gross-up Payment provided for by this paragraph, but before
deduction for any U.S. federal, state, and local income or payroll tax on the
Company Payments, shall be equal to the Company Payments and (ii) an

11



--------------------------------------------------------------------------------



 



amount equal to the product of any deductions disallowed for federal, state or
local income tax purposes because of the inclusion of the Gross-Up Payment in
the Executive’s adjusted gross income multiplied by the highest applicable
marginal rate of federal, state or local income taxation, respectively, for the
calendar year in which the Gross-Up Payment is to be made.
     (b) Notwithstanding the foregoing, if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that if the Company Payments
(other than that portion valued under Treasury Regulation Section 1.280G, Q&A
24(c)) (the “Cash Payments”) are reduced by the amount necessary such that the
receipt of the Company Payments would not give rise to any Excise Tax (the
“Reduced Payment”) and the Reduced Payment would not be less than ninety-five
percent (95%) of the Cash Payment, then no Gross-Up Payment shall be made to the
Executive and the Cash Payments, in the aggregate, shall be reduced to the
Reduced Payment. If the Reduced Payment is to be effective, payments shall be
reduced in the following order (i) any cash severance based on a multiple of
Base Salary or Annual Bonus, (ii) any other cash amounts payable to the
Executive, (iii) any benefits valued as parachute payments; (iv) acceleration of
vesting of any stock options for which the exercise price exceeds the then fair
market value; and (v) acceleration of vesting of any equity not covered by
subsection (iv) above.
     (c) In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments plus the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding Section 8(d) applies.
     (d) For purposes of determining whether any of the Company Payments and
Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Code Section 280G(b)(2),
and all “parachute payments” in excess of the “base amount” (as defined under
Code Section 280G(b)(3)) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Company’s independent
certified public accountants appointed prior to any change in ownership (as
defined under Code Section 280G(b)(2)) or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part) either do not constitute “parachute payments,” including giving effect
to the recalculation of stock options in accordance with Treasury
Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation for
services actually rendered within the meaning of Code Section 280G(b)(4) in
excess of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Code
Section 280G. To the extent permitted under Revenue Procedure 2003-68, the value
determination shall be recalculated to the extent it would be beneficial to the
Executive. In the event that the Accountants are serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the

12



--------------------------------------------------------------------------------



 



Executive may appoint with the approval of the Company, which approval shall not
be unreasonable or unreasonably delayed, another nationally recognized
accounting firm to make the determinations hereunder (which accounting firm
shall then be referred to as the “Accountants” hereunder). All determinations
hereunder shall be made by the Accountants which shall provide detailed
supporting calculations both to the Company and the Executive at such time as it
is requested by the Company or the Executive. If the Accountants determine that
payments under this Agreement must be reduced pursuant to this paragraph, they
shall furnish the Executive with a written opinion to such effect. The
determination of the Accountants shall be final and binding upon the Company and
the Executive.
     (e) For purposes of determining the amount of the Gross-Up Payment, the
Executive’s actual U.S. federal income tax rate in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
Executive’s actual rate of taxation in the state and locality of the Executive’s
residence for the calendar year in which the Company Payment is to be made, net
of the maximum reduction in U.S. federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year, shall be
used. In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-Up Payment is made, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a U.S. federal, state and local income tax deduction), plus interest on the
amount of such repayment at the rate provided in Code Section 1274(b)(2)(B).
Notwithstanding the foregoing, in the event any portion of the Gross-Up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to the Executive,
and interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion. The Executive and the Company shall mutually agree upon the course of
action to be pursued (and the method of allocating the expense thereof) if the
Executive’s claim for refund or credit is denied.
     (f) In the event that the Excise Tax is later determined by the Accountant
or the Internal Revenue Service to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest or penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.

13



--------------------------------------------------------------------------------



 



     (g) Subject to Section 11 below, including, but not limited to,
Section 11(d)(1), the Gross-up Payment or portion thereof provided for above
shall be paid not later than the thirtieth (30th) day following a 280G Change in
Control which subjects the Executive to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments, subject to
further payments pursuant to Section 8(c) hereof, as soon as the amount thereof
can reasonably be determined, but in no event later than the ninetieth (90th)
day after the occurrence of the event subjecting the Executive to the Excise
Tax. Notwithstanding any other provision of this Agreement, all Gross-Up
Payments under this Section 8 shall be made to the Executive no later than by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the Executive remits the applicable taxes. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, subject to Section 8(m) below, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Code
Section 1274(b)(2)(B)).
     (h) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
but the Executive shall control any other issues unrelated to the Excise Tax. In
the event that the issues are interrelated, the Executive and the Company shall
in good faith cooperate. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Executive, and the
Executive and his representative shall cooperate with the Company and its
representative.
     (i) The Company shall be responsible for all charges of the Accountant.
     (j) The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this provision.
     (k) Nothing in this Section 8 is intended to violate the Sarbanes-Oxley Act
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to the Executive and the repayment obligation null and void.
     Section 9. Mitigation and Offset. The Executive is not required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Company pursuant to this Agreement. The payments provided in this Agreement
shall not be reduced by any compensation earned by the Executive as the result
of employment by another employer after the termination date or otherwise.
However, the amounts

14



--------------------------------------------------------------------------------



 



payable under this Agreement (including, but not limited to, any Severance
Payments) shall be subject to setoff for any amounts that the Executive owes to
the Company, but not any other claim of the Company; provided that (i) any set
off against amounts subject to Code Section 409A shall be limited to debts
incurred in the ordinary course of the service relationship between the
Executive and the Company, (ii) the entire amount of such set off against
amounts subject to Code Section 409A in any of the Executive’s taxable years
does not exceed $5000, and (iii) the set off is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Company.
     Section 10. Restrictive Covenants.
     (a) Proprietary Information. In the course of service to the Company, the
Executive will have access to confidential specifications, know-how, strategic
or technical data, marketing research data, product research and development
data, manufacturing techniques, confidential customer lists, sources of supply
and trade secrets, all of which are confidential and may be proprietary and are
owned or used by the Company, or any of its subsidiaries or affiliates. Such
information shall hereinafter be called “Proprietary Information” and shall
include any and all items enumerated in the preceding sentence and coming within
the scope of the business of the Company or any of its subsidiaries or
affiliates as to which the Executive may have access, whether conceived or
developed by others or by the Executive alone or with others during the
Executive’s period of service with the Company, whether or not conceived or
developed during regular working hours. Proprietary Information shall not
include any records, data or information which are in the public domain during
Executive’s service with the Company or after the Executive’s service with the
Company has terminated, provided the same are not in the public domain as a
consequence of disclosure by the Executive in violation of this Agreement.
     (b) Non-Use and Non-Disclosure. The Executive shall not during the Term or
at any time thereafter (i) disclose any Proprietary Information to any person
other than (A) the Company, (B) the Company’s or its affiliates’ directors,
officers or employees who, in the reasonable judgment of the Executive, need to
know such Proprietary Information, (C) such other persons to whom the Executive
has been specifically instructed to make disclosure by the Board; and in all
such cases only to the extent required in the course of the Executive’s service
to the Company, (D) as required by law or court or administrative order, or
(E) in the good faith performance of the Executive’s duties hereunder or
(ii) use any Proprietary Information, directly or indirectly, for his own
benefit or for the benefit of any other person or entity.
     (c) Return of Documents. All notes, letters, documents, records, tapes and
other media of every kind and description containing Proprietary Information and
any copies, in whole or in part, thereof (collectively, the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company. The Executive shall safeguard all Documents in the
Executive’s possession and shall

15



--------------------------------------------------------------------------------



 



surrender to the Company at the time his employment terminates, or at such other
time or times as the Board or its designee may specify, all Documents then in
the Executive’s possession or control; provided, that the Executive shall be
permitted to retain his rolodex and similar address books, including those in
electronic form.
     (d) Non-Competition. At all times during the Executive’s employment with
the Company or any affiliate during the Term, and for a period of twelve
(12) months following the termination during the Term of employment with the
Company or any affiliate for any reason (or twenty-four (24) months in the case
of termination following a Change in Control) (the “Restricted Period”), the
Executive will not engage in Competition (as defined below) with the Company.
For purposes of this Agreement, “Competition” shall mean engaging in, or
otherwise directly or indirectly being employed by, or acting as a consultant or
adviser (paid or unpaid) to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of (i) Boeing, Lockheed, Alcatel
Space or Astrium, (ii) PanAmSat, SES Astra, Intelsat, New Skies Satellites,
(iii) any business similar to the businesses described in clause (i) or
(ii) above that competes with the services provided by the Company, (iv) any
business that competes with a business that the Company engages in as of the
date of the Executive’s termination of employment with the Company, as described
or otherwise contemplated in the Company’s business plan for the year of such
termination of employment, or (v) any business that competes with a business
that the Company is, to the knowledge of the Executive, preparing to engage in
as of the date of the Executive’s termination of employment with the Company,
and any transferee of or successor to any of the foregoing businesses; provided,
however, that the foregoing shall not prevent or be violated by the Executive’s
service in a non-competitive portion of a company or business enterprise in
Competition with the Company or, as a result thereof, owning compensatory equity
in such a company or business enterprise in Competition with the Company; and
further provided, however, that the prohibition of clauses (i) and (ii) above
shall apply only so long as such entities compete with the services provided by
the Company. Notwithstanding anything to the contrary in this Agreement, the
Executive may, directly or indirectly, own, solely as an investment, securities
of a business enterprise in Competition with the Company or its subsidiaries
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of or a
member of a group which controls such business enterprise and (ii) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such business enterprise or less than five percent (5%) in any mutual fund,
private equity fund, hedge fund or similar collective investment, so long as the
Executive’s investment is passive.
     (e) Non-Solicitation of Employees. At all times during the Restricted
Period, except in the course of the Executive’s service to the Company and
consistent with Executives duties to the Company, the Executive will not
directly or indirectly solicit or in any manner encourage employees of the
Company or any affiliate who were employed by the Company within the six
(6)-month period prior to the termination of the Executive’s employment with the
Company or any affiliate to leave its employ and will

16



--------------------------------------------------------------------------------



 



not offer or cause to be offered employment to any such person; provided,
however, that the restrictions in this paragraph shall not apply to (i) general
solicitations that are not specifically directed to employees of the Company or
any affiliate, (ii) any administrative support staff or (iii) serving as a
reference at the request of an employee.
     (f) Non-Solicitation of Customers or Suppliers. At all times during the
Restricted Period, the Executive will not knowingly solicit or in any manner
encourage, directly or indirectly, customers of or suppliers to the Company or
any affiliate who were customers of or suppliers to the Company or any affiliate
within the twelve-month period prior to the termination of the Executive’s
employment with the Company or any affiliate to terminate or diminish their
relationship with the Company or any affiliate.
     (g) Reasonableness. The Executive has carefully considered the nature,
extent and duration of the restrictions and obligations contained in this
Agreement, including, without limitation, provisions of this Section 10 and
acknowledges and agrees that such restrictions are fair and reasonable in all
respects to protect the legitimate interests of the Company and its affiliates
and that these restrictions are designed for the reasonable protection of the
business of the Company and that of its affiliates.
     (h) Remedies. The Executive recognizes that any breach of this Section 8
shall cause irreparable injury to the Company or its affiliates, inadequately
compensable in monetary damages. Accordingly, in addition to any other legal or
equitable remedies that may be available to the Company, Executive agrees that
the Company or its affiliates shall be able to seek and obtain injunctive relief
in the form of a temporary restraining order, preliminary injunction, or
permanent injunction against the Executive to enforce this Agreement. To the
extent that any damages are calculable resulting from the breach of this
Agreement, the Company and its affiliates shall also be entitled to recover such
damages. Any recovery of damages by the Company and its affiliates shall be in
addition to and not in lieu of the injunctive relief to which the Company and
its affiliates are entitled and any Severance Mitigation.
     Section 11. Section 409A of the Code.
     (a) Section 409A. It is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
     (b) Installments. If under this Agreement, an amount is to be paid in two
or more installments, for purposes of Code Section 409A, each installment shall
be treated as a separate payment.
     (c) Separation From Service. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Code § 409A) upon a

17



--------------------------------------------------------------------------------



 



termination of employment shall be delayed until such time as Employee has also
undergone a “separation from service” as defined in Treas. Reg. § 1.409A-1(h),
at which time such nonqualified deferred compensation (calculated as of the date
of the Executive’s termination of employment hereunder) shall be paid (or
commence to be paid) to the Executive on the schedule set forth hereunder with
respect to such nonqualified deferred compensation as if the Executive had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service”; provided, however, that the
Executive shall be deemed to have suffered a “separation from service” as of a
given date for purposes of Treas. Reg. § 1.409A-1(h) to the extent that it is
reasonably anticipated that the Executive’s level of bona fide services to the
Company, as an employee, independent contractor, or otherwise, will permanently
decrease to less than 50% of the average level of services performed by the
Executive for the Company in the 36-month period immediately preceding such
date.
     (d) Specified Employee. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then:
     (i) With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and
     (ii) On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 11 shall be paid or reimbursed
to the Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified from them herein and (y) all distributions of equity
delayed pursuant to this Section 11(d) shall be made to the Executive.
     (e) Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.

18



--------------------------------------------------------------------------------



 



     (f) Payment Period. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within forty (40) days following the date of termination), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
     (g) Compliance. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with the Executive, reform such provision to
comply with Code Section 409A, but only if, after consultation, such provision
can be reformed to so comply; provided that the Company agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of Code
Section 409A. The Company shall indemnify and hold the Executive harmless, on an
after tax basis, for any additional tax (including interest and penalties with
respect there to) that may be imposed on the Executive by Code Section 409A as a
result of the Option being granted subject to the Approvals. Any payment or
reimbursement for taxes made pursuant to this Section 11(g) (and any gross up
thereon) shall be paid to the Executive promptly after such obligation is
incurred, but in no event later than the end of the calendar year following the
calendar year in which the tax is paid by the Executive.
     (h) Other Company Plans, Agreements and Programs. If any provision of any
Company plan, agreement or program in which the Executive participates would
cause the Executive to incur any additional tax or interest under Code
Section 409A, upon the Executive’s request, the Company shall reform such
provision to comply with Code Section 409A, but only, if after such request,
such provision can be reformed to so comply, in a manner that shall maintain, to
the maximum extent practicable, the economic benefit to the Company and the
Executive of the applicable provision without violating the provisions of Code
Section 409A, provided that nothing herein, and no action taken or not taken by
the Company at the request of or in consultation with the Executive, is intended
to guarantee compliance with Code Section 409A.

19



--------------------------------------------------------------------------------



 



     Section 12. Severable Provisions. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.
     Section 13. Notices. All notices hereunder, to be effective, shall be in
writing and shall be delivered by hand or mailed by certified mail, postage and
fees prepaid, as follows:

               If to the Company:   Loral Space & Communications Inc.
 
      600 Third Avenue 
 
      New York, New York 10016
 
      Attention: General Counsel
 
             If to the Executive   to the address on file with the Company.

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 13. All notices to any person shall be
deemed given when actually received by the person.
     Section 14. Miscellaneous.
     (a) Amendment. This Agreement may not be amended or revised except by a
writing signed by the parties.
     (b) Assignment and Transfer. The provisions of this Agreement shall be
binding on and shall inure to the benefit of any successor in interest to the
Company. Neither this Agreement nor any of the rights, duties or obligations of
the Executive shall be assignable by the Executive, nor shall any of the
payments required or permitted to be made to the Executive by this Agreement be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. This Agreement shall not be terminated solely by reason of the
merger or consolidation of the Company with any corporate or other entity or by
the transfer of all or substantially all of the assets of the Company to any
other person, corporation, firm or entity; provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the rights and duties of the
Company as contained in this Agreement, either contractually or as a matter of
law. However, all rights of the Executive under this Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs or representatives.

20



--------------------------------------------------------------------------------



 



     (c) Withholding. The Company shall be entitled to withhold from any amounts
to be paid or benefits provided to the Executive hereunder any federal, state,
local, or foreign withholding or other taxes or charges which it is from time to
time required to withhold. The Company shall be entitled to rely on an opinion
of counsel if any question as to the amount or requirement of any such
withholding shall arise.
     (d) Waiver of Breach. A waiver by the Company or the Executive of any
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any other or subsequent breach by the other
party.
     (e) Survival of Certain Provisions. Provisions of this Agreement shall
survive any termination of employment and the expiration of the Term if so
provided herein or if necessary or desirable fully to accomplish the purposes of
such provision, including, without limitation, the obligations of the Company
under Sections 7 and 8 hereof if the Executive is terminated during the Term and
the obligations of the Executive under Section 10 hereof.
     (f) Attorney’s Fees.
     (i) The Company shall pay the reasonable legal fees incurred by the
Executive in connection with this Agreement and to the extent such payment is
taxed to the Executive, the Company shall gross up such amount so that the
Executive has no after-tax cost therefrom (collectively, “Legal Fees”). The
Company shall pay all Legal Fees to the Executive no later than by the end of
the calendar year following the calendar year the legal services are provided to
the Executive.
     (ii) In the event that any action is brought to enforce any of the
provisions of this Agreement, or to obtain money damages for the breach thereof,
all expenses (including reasonable attorneys’ fees and expenses) shall be paid
by the party incurring such fees or expenses; provided, however, that the
Company shall reimburse Executive for such fees and expenses to the extent that
the Executive prevails on any issues raised in such action. The Company shall
reimburse the Executive for such fees and expenses in the form of a single lump
sum payment thirty (30) days from the date of the arbitrator’s final
determination but in any event no later than March 15th following the year in
which the arbitrator makes his final determination.
     (g) Entire Agreement. This Agreement, the Stock Option Plan, the Option
Agreements, the Indemnification Agreement referred to in Section 5(f) hereof,
the Certificates of Incorporation of the Company and of each of its affiliates
and the SERP, constitute the entire understanding of the parties with respect to
the subject matter hereof and supercede all prior negotiations, understandings,
discussions, and agreements, whether written or oral, between them.

21



--------------------------------------------------------------------------------



 



     (h) Captions. Captions herein have been inserted solely for convenience of
reference and in no way define, limit or describe the scope or substance of any
provision of this Agreement.
     (i) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
     (j) Governing Law. This Agreement and the enforcement thereof shall be
governed and controlled in all respects by the internal laws of the State of New
York, without application of the conflict of laws provisions thereof.
     (k) Arbitration. Any dispute or controversy arising from or relating to
this Agreement and/or the Executive’s employment or relationship with the
Company shall be resolved by binding arbitration, to be held in New York or in
any other location mutually agreed to by the Company and the Executive in
accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.
     (l) Acknowledgement of Representation. The Executive and the Company
acknowledge that they have been represented by counsel of their own choosing and
have received a full and complete explanation of their rights and obligations
under this Agreement and, therefore, in the event of a dispute over the meaning
of this Agreement or any provision thereof, neither party shall be entitled to
any presumption of correctness in favor of the interpretation advanced by such
party or against the interpretation advanced by the other party.
     (m) Guarantee.
     (i) Each of Loral Holdings Corporation and Space Systems/Loral, Inc. (each
a “Guarantor”) hereby acknowledge the benefit they will receive as a result of
the Executive serving as Chief Executive Officer of the Company and accordingly,
irrevocably and unconditionally guarantees the due and punctual payment and
performance of all obligations of the Company under this Agreement; provided,
however, that a Guarantor’s guarantee obligation hereunder shall terminate and
cease to have any force or effect immediately upon (x) such Guarantor ceasing to
be a direct or indirect subsidiary or parent of the Company or (y) the sale of
all or substantially all of such Guarantor’s assets pursuant to an Approved
Transaction (as defined below) in which a Guarantor does not receive all or
substantially all of the consideration of such sale.
     (ii) Notwithstanding anything in this Agreement to the contrary and for as
long as the Guarantor’s obligations hereunder are in effect, the Executive
hereby acknowledges and agrees that at any time a Guarantor may effectuate, and
this Agreement shall not in any way prohibit or restrict the Guarantor from
effectuating, and the Executive shall not have any right or claim with respect
to,

22



--------------------------------------------------------------------------------



 



rely upon, or challenge (A) any transfer by the Guarantor of any or all of its
funds, assets or other property to either: (1) the Company or any of its direct
or indirect subsidiaries or their successors (each a “Group Entity”), including
by way of dividend, distribution, payment, lease, sale, assignment, transfer,
merger, consolidation or otherwise, or (2) any other person, pursuant to a
transaction that the Guarantor’s Board of Directors determines in good faith to
effect in furtherance of a legitimate business purpose of the Guarantor or any
Group Entity (an “Approved Transaction”) or (B) the liquidation or dissolution
of a Guarantor.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

              LORAL SPACE & COMMUNICATIONS INC.
 
       
 
  By:   /s/ Avi Katz
 
            Name: Avi Katz     Title: Senior Vice President, General Counsel and
Secretary
 
            /s/ Michael B. Targoff           Michael B. Targoff

LORAL HOLDINGS CORPORATION (solely for purposes of Section 14(m) hereof)

         
By:
Name:
  /s/ Avi Katz
 
Avi Katz    
Title:
  Senior Vice President and Secretary    

SPACE SYSTEMS/LORAL, INC. (solely for purposes of Section 14(m) hereof)

         
By:
Name:
  /s/ Avi Katz
 
Avi Katz    
Title:
  Senior Vice President and Secretary    

23



--------------------------------------------------------------------------------



 



Schedule I
Outside Business Relationships

1.   Chairman of the Board of Directors and member of the Audit Committee of
Communication Power Industries.   2.   Member of the Board of Directors,
Chairman of the Audit Committee of Leap Wireless International, Inc., and member
of the Compensation Committee and Nominating and Corporate Governance Committee
of Leap Wireless International, Inc.   3.   Member of the Board of Directors of
ViaSat Inc.

and any replacements for any of the foregoing that does not materially change
the time commitment or violate Section 10 of the Employment Agreement.
Perquisites and Individual Benefits

      Executive     Life     Insurance     Annual premium   Executive not to
exceed   Medical $25,000   $4,000

